DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a continuation of U.S. Patent Application No. 15/826,258 (U.S. Patent 10,659,850), which is a continuation of U.S. Patent Application No. 14/311,218 (U.S. Patent 9,838,759), filed on 06/20/2014.

This application is related to U.S. Patent Application No. 14/311,204 (U.S. Patent 9,946,769, which is a continuation of U.S. Patent Application No. 14/311,211 (U.S. Patent 9,805,125, filed on 06/20/2014. 

Claims 1-20 are pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,659,850 (hereinafter “Patent1”), in view of Mallinson U.S. Publication 2011/0247042.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent1, in view of Mallinson U.S. Publication 2011/0247042.  For example, please see an analysis of independent claim 1 below:

Instant Application
16/847,109
U.S. Patent 10,659,850
(Patent1)
1.  A method performed at a server system communicatively coupled with an electronic device having a display, the server system comprising memory, one or more processors, and one or more programs stored in the memory and configured for execution by the one or more processors, the method comprising:

     receiving from the electronic device media content information;
     matching the media content information with stored content information;
     identifying a media content item based on the matching;
     identifying a genre of the media content item;
     identifying one or more entities relevant to the identified media content item;
     generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities;
     sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item;
     receiving from the electronic device a selection of the one or more user-selectable elections; and
     performing an operation associated with the selection.
 
1.  A method performed by
an electronic device associated with a user and having a display, the method comprising:
     
determining whether media content is playing at a second electronic device in proximity to the electronic device;
     in accordance with a determination that media content is playing at the second electronic device, displaying on the display a plurality of first affordances, each of the plurality of first affordances providing the user with a first user-selectable election, wherein each of the first affordances comprises a user interface card that invites the user to receive information on an entity relevant to the media content playing at the second electronic device;
     receiving a first user selection of the first user-selectable election by the user;
     in response to receiving the first user selection of the first user-selectable election, sampling the electronic device program information from the media content item playing at the second electronic device;     
     sending the program information to a server;
     receiving from the server an identification of the media content item and one or more second user-selectable elections for the identified media content item; 
     displaying on the display one or more second affordances providing the second user-selectable elections, each one of the second user-selectable elections corresponding to the entity relevant to the identified media content item;
     receiving a second user selection of a first one of the second user-selectable elections by the user; and
     displaying on the display information regarding the respective entity relevant to the identified media content item.


As shown by the above table, claim 1 of Patent1 (especially the bolded portions) teaches all of the limitations of claim 1 of the Instant Application, except where italicized.  Mallinson teaches identifying a media content item (finding a match for the media presentation, i.e. identifying the movie playing based on the analyzing and comparing) (Mallinson: paragraphs [0003]-[0007], [0024]-[0025] and further shown in Figure 3) similar to that of the Instant Application and Patent1.  In addition, Mallinson also teaches matching the media content information with stored content information (analyze and compare the media with information stored in the database) (Mallinson: paragraphs [0005]-[0007], [0024] and further shown in Figure 3); identifying a media content item based on the matching (finding a match based on the analyzing and comparing) (Mallinson: paragraphs [0003]-[0004], [0025] and further shown in Figure 3); identifying a genre of the media content item (as shown in Figure 5 for example, identifying a genre, i.e. Sci-Fi, for the matched media) and generating one or more user-selectable elections based on the genre of the media content item (the displayed supplemental/additional information, including the genre information, are selectable by the user, as shown by election 404 in Figure 4, 504 and 506 in Figure 5 and 602 in Figure 6 for example) (Mallinson: paragraphs [0027]-[0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user-selectable elections corresponding to the identified entities of an identified media content item taught by Patent1 to include the identification method taught by Mallinson.  Substituting the identification method taught by Patent1 with the well-known database matching method taught by Mallinson would have yielded predictable results, such as providing users with supplemental information that are closely related to the media content. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,838,759 (hereinafter “Patent2”), in view of Mallinson U.S. Publication 2011/0247042.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent2, in view of Mallinson U.S. Publication 2011/0247042.  For example, please see an analysis of independent claim 1 below:

Instant Application
16/847,109
U.S. Patent 9,838,759
(Patent2)
1.  A method performed at a server system communicatively coupled with an electronic device having a display, the server system comprising memory, one or more processors, and one or more programs stored in the memory and configured for execution by the one or more processors, the method comprising:

     receiving from the electronic device media content information;
     matching the media content information with stored content information;
     identifying a media content item based on the matching;
     identifying a genre of the media content item;
     identifying one or more entities relevant to the identified media content item;
     generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities;
     sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item;
     receiving from the electronic device a selection of the one or more user-selectable elections; and
     performing an operation associated with the selection.
 
1.  A method comprising:
     
at an electronic device with a display:   
     obtaining one or more media consumption status signals with respect to a second electronic device in proximity to the electronic device; based on the obtained media consumption status signals, determining whether a user is likely to be consuming media playing at the second electronic device; 
     in accordance with a determination that the user is likely to be consuming media playing at the second electronic device, displaying on the display at the electronic device a first affordance providing the user a first user-selectable election, wherein the first affordance includes a prompt that invites the user to receive information on entities relevant to media playing at the second electronic device; 
     receiving a selection of the first, user-selectable election by the user; 
     after and in response to the user selection of the first user-selectable election: 
          sampling at the electronic device program information from a media content item of the media playing at the second electronic device, the program information including one or more of audio signals and subtitles from the media content item, and 
          sending the program information to a server, wherein in accordance with the program information the server: 
               identifies the media content item,  
               generates one or more second user-selectable user elections for the identified media content item, and 
               sends to the electronic device one or more second affordances providing the second user-selectable elections; 
     displaying the second affordances providing the second user-selectable elections on the display at the electronic device, wherein the second affordances providing the second user-selectable elections indicates entities relevant to the identified media content item; 
     receiving a user selection of a first one of the second user-selectable elections; and 
     in response to the user selection of the first one of the second user-selectable elections, displaying on the display at the electronic device information on a respective entity relevant to the identified media content item.

3.  The method of claim 1, wherein the server identifies a genre of the identified media content item, and generates the second user-selectable elections based on the genre of the identified media content item.


As shown by the above table, claims 1 and 3 of Patent2 (especially the bolded portions) teach all of the limitations of claim 1 of the Instant Application, except where italicized.  Mallinson teaches identifying a media content item (finding a match for the media presentation, i.e. identifying the movie playing based on the analyzing and comparing) (Mallinson: paragraphs [0003]-[0007], [0024]-[0025] and further shown in Figure 3) similar to that of the Instant Application and Patent2.  In addition, Mallinson also teaches matching the media content information with stored content information (analyze and compare the media with information stored in the database) (Mallinson: paragraphs [0005]-[0007], [0024] and further shown in Figure 3) and identifying a media content item based on the matching (finding a match based on the analyzing and comparing) (Mallinson: paragraphs [0003]-[0004], [0025] and further shown in Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of the media content item taught by Patent2 to include the identification of a media content item based on matching the media content information with stored content information, as taught by Mallinson.  Matching items based on comparing the content to information stored in a database is well known to one of ordinary skill in the computer arts.  Substituting the identification method taught by Patent2 with the database matching method taught by Mallinson would have yielded predictable results. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,946,769 (hereinafter “Patent3”), in view of Mallinson U.S. Publication 2011/0247042.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent3, in view of Mallinson U.S. Publication 2011/0247042.  For example, please see an analysis of independent claim 1 below:

Instant Application
16/847,109
U.S. Patent 9,946,769
(Patent3)
1.  A method performed at a server system communicatively coupled with an electronic device having a display, the server system comprising memory, one or more processors, and one or more programs stored in the memory and configured for execution by the one or more processors, the method comprising:

     receiving from the electronic device media content information;
     matching the media content information with stored content information;
     identifying a media content item based on the matching;
     identifying a genre of the media content item;
     identifying one or more entities relevant to the identified media content item;
     generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities;
     sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item;
     receiving from the electronic device a selection of the one or more user-selectable elections; and
     performing an operation associated with the selection.
 
1.  A method comprising:
     
at a server: 
     detecting presentation of a media content item being played at a first device in proximity to a second device associated with a first user, including receiving from the second device content information derived from sound output from the presentation of the media content item at the first device captured at the second device; 
     identifying, based on the received content information, the media content item being played at the first device; 
     maintaining an entities repository of entities associated with a plurality of media content items, wherein each of the entities corresponds to a respective distinct noun associated with one or more of the media content items, the entities including specific quotations, and the entities repository includes references between related entities; 
     identifying, in the entities repository, a plurality of first quotations associated with the media content item, wherein the first quotations are determined to be popular in an aggregate, in accordance with a plurality of popularity criteria; 
     sending to the second device the first quotations and, for each of the first quotations, a menu affordance and a plurality of quotation operation affordances included within the menu affordance, wherein each quotation operation affordance corresponds to an operation with respect to the quotation, and wherein the quotation operation affordances for each of the first quotations are displayed in response to user activation of the menu affordance for each of the first quotations; 
     receiving selection by the first user of a first affordance of the quotation operation affordances, for the first one of the first quotations; and 
     in accordance with the selection of the first affordance, performing a first operation, corresponding to the first affordance, with respect to the first one of the first quotations.


As shown by the above table, claim 1 of Patent3 (especially the bolded portions) teach all of the limitations of claim 1 of the Instant Application, except where italicized.  Mallinson teaches identifying a media content item (finding a match for the media presentation, i.e. identifying the movie playing based on the analyzing and comparing) (Mallinson: paragraphs [0003]-[0007], [0024]-[0025] and further shown in Figure 3) similar to that of the Instant Application and Patent3.  In addition, Mallinson also teaches matching the media content information with stored content information (analyze and compare the media with information stored in the database) (Mallinson: paragraphs [0005]-[0007], [0024] and further shown in Figure 3); identifying a media content item based on the matching (finding a match based on the analyzing and comparing) (Mallinson: paragraphs [0003]-[0004], [0025] and further shown in Figure 3); identifying a genre of the media content item (as shown in Figure 5 for example, identifying a genre, i.e. Sci-Fi, for the matched media) and generating one or more user-selectable elections based on the genre of the media content item (the displayed supplemental/additional information, including the genre information, are selectable by the user, as shown by election 404 in Figure 4, 504 and 506 in Figure 5 and 602 in Figure 6 for example) (Mallinson: paragraphs [0027]-[0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user-selectable elections corresponding to the identified entities of an identified media content item taught by Patent3 to include the identification method taught by Mallinson.  Substituting the identification method taught by Patent3 with the well-known database matching method taught by Mallinson would have yielded predictable results, such as providing users with supplemental information that are closely related to the media content. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,805,125 (hereinafter “Patent4”), in view of Mallinson U.S. Publication 2011/0247042.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent4, in view of Mallinson U.S. Publication 2011/0247042.  For example, please see an analysis of independent claim 1 below:

Instant Application
16/847,109
U.S. Patent 9,805,125
(Patent4)
1.  A method performed at a server system communicatively coupled with an electronic device having a display, the server system comprising memory, one or more processors, and one or more programs stored in the memory and configured for execution by the one or more processors, the method comprising:

     receiving from the electronic device media content information;
     matching the media content information with stored content information;
     identifying a media content item based on the matching;
     identifying a genre of the media content item;
     identifying one or more entities relevant to the identified media content item;
     generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities;
     sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item;
     receiving from the electronic device a selection of the one or more user-selectable elections; and
     performing an operation associated with the selection.
 
1.  A method comprising:
     
at a server system having one or more processors and memory storing one or more programs for execution by the one or more processors: 
     detecting presentation of a media content item at a first client device in proximity to a second client device, including receiving from the second client device content information derived from sound output from the presentation of the media content item at the first client device captured by the second client device; 
     maintaining at the server system a media content identification database comprising a collection of audio content fingerprints generated from audio content of a plurality of media content items; 
     identifying the media content item by matching the content information to the audio content fingerprints in the media content identification database; 
     identifying a plurality of entities related to the identified media content item, wherein each of the identified plurality of entities corresponds to a respective proper noun associated with the media content item; 
     for each of the identified plurality of entities, determining a level of interest with respect to a user of the second client device and a level of aggregate interest, wherein the level of aggregate interest is determined based on one or more aggregated signals of interest from a plurality of users, and the level of interest with respect to the user of the second client device is determined based on one or more signals of interest from the user of the second client device; 
     selecting a subset of the identified plurality of entities based on the determined levels of interest with respect to the user of the second client device and the determined levels of aggregate interest; and 
     sending to the second client device, for presenting at the second client device, a summary of the media content item, the summary comprising a listing of the selected subset of the identified plurality of entities.


As shown by the above table, claim 1 of Patent4 (especially the bolded portions) teach all of the limitations of claim 1 of the Instant Application, except where italicized.  Mallinson teaches identifying a media content item based on matching media content information with stored content information (analyze and compare the media with information stored in the database and finding a match based on the analyzing and comparing) (Mallinson: paragraphs [0003]-[0007], [0024]-[0025] and further shown in Figure 3) similar to that of the Instant Application and Patent4.  In addition, Mallinson also teaches identifying a genre of the media content item (as shown in Figure 5 for example, identifying a genre, i.e. Sci-Fi, for the matched media); generating one or more user-selectable elections based on the genre of the media content item (the displayed supplemental/additional information, including the genre information, are selectable by the user, as shown by election 404 in Figure 4, 504 and 506 in Figure 5 and 602 in Figure 6 for example) (Mallinson: paragraphs [0027]-[0029]); sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item (the user device displays options 602, i.e. “Plan 9 from Outer Space” and “2010 Compact RS,” each comprising hyperlinks pointing to supplemental/additional information associated with the options) (Mallinson: paragraphs [0027]-[0029] and further shown in Figures 4-6 for example);  receiving from the electronic device a selection of the one or more user-selectable elections (the user can select one of the displayed hyperlinks) (Mallinson: paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and performing an operation associated with the selection (selection of the displayed hyperlink can cause a webpage displaying more detailed information to be presented) (Mallinson: paragraphs [0027]-[0029] and further shown in Figures 4-6 for example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the summary listing of the identified entities taught by Patent4 to include the identification of entities based on a genre of the media content item and performing an operation associated with selection of a user-selectable election, as taught by Mallinson.  One would have been motivated to make such a combination in order to provide users with supplemental information that are closely related to the media content. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallinson U.S. Publication 2011/0247042.

	Referring to claim 1, Mallinson teaches a method performed at a server system communicatively coupled with an electronic device having a display (paragraphs [0003], [0021] and further shown in Figures 2 and 8), the server system comprising memory, one or more processors, and one or more programs stored in the memory and configured for execution by the one or more processors display (paragraphs [0003], [0021] and further shown in Figures 2 and 8), the method comprising:
	receiving from the electronic device media content information (receive captured media from the user device) (paragraphs [0003], [0024] and further shown in Figure 3);
	matching the media content information with stored content information (analyze and compare the media with information stored in the database) (paragraphs [0005]-[0007], [0024] and further shown in Figure 3);
	identifying a media content item based on the matching (finding a match based on the analyzing and comparing) (paragraphs [0003]-[0004], [0025] and further shown in Figure 3);
	identifying a genre of the media content item (as shown in Figure 5 for example, identifying a genre, i.e. Sci-Fi, for the matched media);
	identifying one or more entities relevant to the identified media content item (identifying supplemental/additional information related to the matched media) (paragraphs [0003]-[0004], [0025], [0027]-[0029] and further shown in Figure 3);
	generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities (the displayed supplemental/additional information, including the genre information, are selectable by the user, as shown by election 404 in Figure 4, 504 and 506 in Figure 5 and 602 in Figure 6 for example) (paragraphs [0027]-[0029]);
	sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item (the user device displays options 602, i.e. “Plan 9 from Outer Space” and “2010 Compact RS,” each comprising hyperlinks pointing to supplemental/additional information associated with the options) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example);
	receiving from the electronic device a selection of the one or more user-selectable elections (the user can select one of the displayed hyperlinks) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and
	performing an operation associated with the selection (selection of the displayed hyperlink can cause a webpage displaying more detailed information to be presented) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example). 


	Referring to claim 2, Mallinson teaches the method of claim 1, wherein:
	the selection corresponds to a first entity (the user can select one of the entities 602 shown in Figure 6, such as the 2010 Compact RS entity) (paragraphs [0027]-[0029]); and
	performing an operation associated with the selection comprises:
		performing a search based on the first entity (performing this selection can cause another request to be sent to the server to finding matching information) (paragraphs [0027]-[0029]); and
		transmitting results of the search for display on the electronic device (the additional matching can yield more detailed information or content corresponding to the user selection) (paragraphs [0027]-[0029]).


	Referring to claim 3, Mallinson teaches the method of claim 2, wherein performing a search based on the first entity comprises initiating a search query based on the first entity on a search engine that is communicatively coupled to the server system (searches can be performed by an Internet search engine connected to the web/search server) (paragraphs [0021], [0027]-[0029] and [0035]).


	Referring to claim 4, Mallinson teaches the method of claim 1, wherein:
	the selection corresponds to a first entity (for example, the user can select the hyperlink corresponding to the actor Gregory Walcott shown in Figure 5) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and 
	performing an operation associated with the selection comprises transmitting information of the first entity for display on the electronic device (in response to selection of the hyperlink, more detailed information can be displayed) (paragraphs [0027]-[0029]).


	Referring to claim 7, Mallinson teaches the method of claim 1, wherein sending to the electronic device the one or more user-selectable elections comprises sending the one or more user-selectable elections to an application on the electronic device that is configured to generate and present the user-selectable user elections (the additional/supplemental information can be displayed by media applications shown in Figures 4-6 on the user device) (paragraphs [0042], [0045]).


	Referring to claim 8, Mallinson teaches the method of claim 1, wherein identifying one or more entities relevant to the identified media content item is in accordance with a defined time range of a current playback position of the identified media content item (identifying additional/supplemental information can be based on a time period from which the user presses the capture button for the media that is currently playing) (paragraphs [0020] and [0039]). 

Referring to claim 9, Mallinson teaches a server system communicatively coupled with an electronic device having a display, the server system comprising:
memory (paragraphs [0003], [0021] and further shown in Figures 2 and 8);
one or more processors (paragraphs [0003], [0021] and further shown in Figures 2 and 8); and 
one or more programs stored in the memory and configured for execution by the one or more processors (paragraphs [0003], [0021] and further shown in Figures 2 and 8), the one or more programs including instructions for:
		receiving from the electronic device media content information (receive captured media from the user device) (paragraphs [0003], [0024] and further shown in Figure 3);
		matching the media content information with stored content information (analyze and compare the media with information stored in the database) (paragraphs [0005]-[0007], [0024] and further shown in Figure 3);
		identifying a media content item based on the matching (finding a match based on the analyzing and comparing) (paragraphs [0003]-[0004], [0025] and further shown in Figure 3);
		identifying a genre of the media content item (as shown in Figure 5 for example, identifying a genre, i.e. Sci-Fi, for the matched media);
		identifying one or more entities relevant to the identified media content item (identifying supplemental/additional information related to the matched media) (paragraphs [0003]-[0004], [0025], [0027]-[0029] and further shown in Figure 3);
		generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities (the displayed supplemental/additional information, including the genre information, are selectable by the user, as shown by election 404 in Figure 4, 504 and 506 in Figure 5 and 602 in Figure 6 for example) (paragraphs [0027]-[0029]);
		sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item (the user device displays options 602, i.e. “Plan 9 from Outer Space” and “2010 Compact RS,” each comprising hyperlinks pointing to supplemental/additional information associated with the options) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example);
		receiving from the electronic device a selection of the one or more user-selectable elections (the user can select one of the displayed hyperlinks) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and
		performing an operation associated with the selection (selection of the displayed hyperlink can cause a webpage displaying more detailed information to be presented) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example). 


Referring to claim 10, Mallinson teaches the server of claim 9, wherein:
the selection corresponds to a first entity (the user can select one of the entities 602 shown in Figure 6, such as the 2010 Compact RS entity) (paragraphs [0027]-[0029]); and 
instructions for performing an operation associated with the selection comprises instructions for:
performing a search based on the first entity (performing this selection can cause another request to be sent to the server to finding matching information) (paragraphs [0027]-[0029]); and 
transmitting results of the search for display on the electronic device (the additional matching can yield more detailed information or content corresponding to the user selection) (paragraphs [0027]-[0029]).


	Referring to claim 11, Mallinson teaches the server of claim 10, wherein instructions for performing a search based on the first entity comprise instructions for initiating a search query based on the first entity on a search engine that is communicatively coupled to the server system (searches can be performed by an Internet search engine connected to the web/search server) (paragraphs [0021], [0027]-[0029] and [0035]). 


Referring to claim 12, Mallinson teaches the server of claim 9, wherein:
	the selection corresponds to a first entity (for example, the user can select the hyperlink corresponding to the actor Gregory Walcott shown in Figure 5) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and 
	the instructions for performing an operation associated with the selection comprises instructions for transmitting information of the first entity for display on the electronic device (in response to selection of the hyperlink, more detailed information can be displayed) (paragraphs [0027]-[0029]).


	Referring to claim 13, Mallinson teaches the server of claim 9, wherein instructions for sending to the electronic device the one or more user-selectable elections comprises instructions for sending the one or more user-selectable elections to an application on the electronic device that is configured to generate and present the user-selectable user elections (the additional/supplemental information can be displayed by media applications shown in Figures 4-6 on the user device) (paragraphs [0042], [0045]).


	Referring to claim 14, Mallinson teaches the server of claim 9, wherein the instructions for identifying one or more entities relevant to the identified media content item is in accordance with a defined time range of a current playback position of the identified media content item (identifying additional/supplemental information can be based on a time period from which the user presses the capture button for the media that is currently playing) (paragraphs [0020] and [0039]). 


Referring to claim 15, Mallinson teaches a non-transitory computer readable storage medium storing one or more programs to be executed by a server system communicatively coupled with an electronic device (paragraphs [0003], [0021] and further shown in Figures 2 and 8), the server system comprising memory, one or more processors, and one or more programs comprising instructions for (paragraphs [0003], [0021] and further shown in Figures 2 and 8):
	receiving from the electronic device media content information (receive captured media from the user device) (paragraphs [0003], [0024] and further shown in Figure 3);
	matching the media content information with stored content information (analyze and compare the media with information stored in the database) (paragraphs [0005]-[0007], [0024] and further shown in Figure 3);
	identifying a media content item based on the matching (finding a match based on the analyzing and comparing) (paragraphs [0003]-[0004], [0025] and further shown in Figure 3);
	identifying a genre of the media content item (as shown in Figure 5 for example, identifying a genre, i.e. Sci-Fi, for the matched media);
	identifying one or more entities relevant to the identified media content item (identifying supplemental/additional information related to the matched media) (paragraphs [0003]-[0004], [0025], [0027]-[0029] and further shown in Figure 3);
	generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities (the displayed supplemental/additional information, including the genre information, are selectable by the user, as shown by election 404 in Figure 4, 504 and 506 in Figure 5 and 602 in Figure 6 for example) (paragraphs [0027]-[0029]);
	sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item (the user device displays options 602, i.e. “Plan 9 from Outer Space” and “2010 Compact RS,” each comprising hyperlinks pointing to supplemental/additional information associated with the options) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example);
	receiving from the electronic device a selection of the one or more user-selectable elections (the user can select one of the displayed hyperlinks) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and
	performing an operation associated with the selection (selection of the displayed hyperlink can cause a webpage displaying more detailed information to be presented) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example). 


	Referring to claim 16, Mallinson teaches the non-transitory computer readable storage medium of claim 15, the one or more programs further comprising instructions for:
	managing a content identification database and an entities database of media content items (comparing media file information against comparable information stored in database 306 to identify matching information; entities database stores supplemental content) (paragraphs [0024], [0032] and further shown in Figures 3 and 7(a)), wherein each entity in the entities database comprises one or more of: titles, persons, places, music, things, products, quotations, and awards (as shown in Figure 5 for example, the supplemental content can includes persons, i.e. stars) (paragraphs [0025] and [0028]). 


	Referring to claim 17, Mallinson teaches the non-transitory computer readable storage medium of claim 16, wherein:
	the instructions for matching the media content information with stored content information comprise instructions for matching the media content information with stored content information from the content identification database (comparing media file information against comparable information stored in database 306 to identify matching information) (paragraphs [0024] and [0032]); and
	the instructions for identifying one or more entities relevant to the identified media content item comprise instructions for identifying the one or more entities from the entities database (identifying entities from the supplemental information database) (paragraph [0032]). 


	Referring to claim 18, Mallinson teaches the non-transitory computer readable storage medium of claim 16, wherein the entities database includes a graph network that indicates associations between entities (the database storing the supplemental information can include links to related media, pointers to supplemental content, etc.) (paragraphs [0005]-[0007], [0032] and [0035]-[0036]). 


	Referring to claim 19, Mallinson teaches the non-transitory computer readable storage medium of claim 16, wherein each entity in the entities database includes: an identifier, a type, a name, one or more references to one or more non-entities, and time information regarding when the respective entity appears and/or is mentioned (supplemental information can include type, name of the program, pointers/locations to access or download a version of the program and timestamp information) (paragraphs [0025], [0027]-[0028], [0039]-[0040] and further shown in Figures 4-6).


Referring to claim 20, Mallinson teaches the non-transitory computer readable storage medium of claim 15, wherein instructions for sending to the electronic device the one or more user-selectable elections comprises instructions for sending the one or more user-selectable elections to an application on the electronic device that is configured to generate and present the user-selectable user elections (the additional/supplemental information can be displayed by media applications shown in Figures 4-6 on the user device) (paragraphs [0042], [0045]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson U.S. Publication 2011/0247042, as applied to claim 1 above, and further in view of Adimatyam et al. U.S. Publication 2012/0117057 (hereinafter “Adimatyam”)

	Referring to claim 5, Mallinson teaches all of the limitations as applied to claim 1 above.  However, Mallinson fails to explicitly teach that the plurality of affordances are displayed as a plurality of cards.  Instead, Mallinson teaches displaying the plurality of affordances together on one card (for example, Figure 6 of Mallinson teaches displaying affordances 602 together).  Adimatyam teaches a method that displays one or more entities related to an identified media content item (for example, Figure 7B displays a sofa related to the identified media content playing in 702) (Adimatyam: paragraphs [0072-[0076]) similar to that of Mallinson.  In addition, Adimatyam also teaches displaying a plurality of affordances as a plurality of interface cards (for example, Figure 7B shows a plurality of interface cards 706 and 710) (Adimatyam:  paragraph [0076]).  Because both Mallinson and Adimatyam teach the display of a plurality of affordances, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one type of display for another to achieve the predictable result of separating the displayed information, in this case, into a plurality of interface cards. 


	Referring to claim 6, Mallinson, as modified by Adimatyam, teaches the method of claim 5, further comprising:
	transmitting to the electronic device a displayable prompt that invites the user to select one of the interface cards to receive information about the respective entity (as shown in Figure 7B for example, interface card 706 displays a prompt “Shop for this Norton Sofa!” that invites the user to select the card and receive information about shopping for the identified sofa) (Adimatyam:  paragraph [0076]).   


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach similar displays of supplemental information relevant to media content.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173

/TING Z LEE/Primary Examiner, Art Unit 2173